Citation Nr: 1729318	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  12-14 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left ankle disability, diagnosed as left ankle traumatic degenerative joint disease.

2.  Entitlement to service connection for a right ankle disability (claimed as right ankle sprain).

3.  Entitlement to service connection for a back disability (claimed as back spasms).

4.  Entitlement to service connection for bilateral ingrown toenails.

5.  Entitlement to service connection for a right shoulder disability (claimed as right shoulder sprain).

6.  Entitlement to service connection for a left shoulder disability (claimed as left shoulder sprain/dislocation).

7.  Entitlement to service connection for bilateral pes planus.

8.  Entitlement to service connection for a heart disability (claimed as heart flutter).

9.  Entitlement to service connection for a respiratory disability (claimed as chronic bronchitis).

10.  Entitlement to service connection for residuals of tonsillectomy (claimed as chronic sore throat).

11.  Entitlement to service connection for a left knee disability (claimed as left knee sprain).

12.  Entitlement to service connection for a right knee disability (claimed as right knee sprain).

13.  Entitlement to service connection for residuals of gall bladder removal, to include as secondary to service-connected gastritis.

14.  Entitlement to a rating in excess of 10 percent for gastritis.

15.  Entitlement to a total disability rating based on individual unemployability (TDIU rating) due to service-connected gastritis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1988 to August 1992.

These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2009 and January 2012 rating decisions of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).

In April 2015, an informal conference was held before a Decision Review Officer (DRO) at the RO.

Because the Veteran indicated in a July 2013 written statement that he was unable to work due to his service-connected gastritis, the Board has found that a claim for a TDIU rating has been raised in (and is restricted in scope to) the context of the increased rating claim for gastritis on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Nevertheless, the issue of a TDIU rating due to ALL of his service-connected disabilities, previously denied in March 2015 rating decision, has once again been raised by the record (in a January 2017 written statement by the Veteran), but has not yet been readjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue of a TDIU rating due to ALL of the Veteran's service-connected disabilities, and this issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

[The Veteran had also initiated an appeal of the denial of service connection for tinnitus.  A December 2015 rating decision granted service connection for tinnitus.  Consequently, this matter is not before the Board.]

The issues of service connection for bilateral pes planus, for a heart disability, for a respiratory disability, for residuals of tonsillectomy, for a left knee disability, for a right knee disability, and for residuals of gall bladder removal are being remanded to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  It is reasonably shown that the Veteran's currently diagnosed left ankle traumatic degenerative joint disease began in service and has persisted since that time.

2.  A right ankle disability was not manifested in service, and the preponderance of the evidence is against a finding that any current right ankle disability began in service or is related to the Veteran's service.

3.  A back disability was not manifested in service, and the preponderance of the evidence is against a finding that any current back disability began in service or is related to the Veteran's service.

4.  Bilateral ingrown toenails were not manifested in service, and the preponderance of the evidence is against a finding that any current bilateral ingrown toenails began in service or are related to the Veteran's service.

5.  A right shoulder disability was not manifested in service, and the preponderance of the evidence is against a finding that any current right shoulder disability began in service or is related to the Veteran's service.

6.  The competent evidence of record does not clearly and unmistakably show that any left shoulder disability pre-existed the Veteran's active service; a left shoulder disability was not manifested in service, and the preponderance of the evidence is against a finding that any current left shoulder disability began in service or is related to the Veteran's service.

7.  Prior to July 18, 2013, the Veteran's gastritis was shown to be chronic with small nodular lesions and symptoms, but with no multiple small eroded or ulcerated areas and symptoms, no large ulcerated or eroded areas, and no severe hemorrhages; from July 18, 2013, such disability is shown to be chronic with multiple small eroded or ulcerated areas and symptoms, but with no large ulcerated or eroded areas and no severe hemorrhages.

8.  The preponderance of the evidence is against a finding that the Veteran's service-connected gastritis precludes him from obtaining or maintaining a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Service connection for a left ankle disability, diagnosed as left ankle traumatic degenerative joint disease, is warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  Service connection for a right ankle disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  Service connection for a back disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  Service connection for bilateral ingrown toenails is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

5.  Service connection for a right shoulder disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

6.  Service connection for a left shoulder disability is not warranted.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.306 (2016).

7.  For gastritis, a rating in excess of 10 percent is not warranted prior to July 18, 2013, and a rating of 30 percent (but no higher) is warranted from July 18, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.114, Code 7307 (2016).

8.  A TDIU rating (due to service-connected gastritis) is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016); Rice v. Shinseki, 22 Vet. App. 447 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims outlined below.

Regarding the claim of entitlement to service connection for a left ankle disability, because this claim is being granted, there is no reason to belabor the impact of the VCAA on this matter, and any notice or duty to assist omission is harmless.

Regarding the claims of entitlement to service connection for a right ankle disability, for a back disability, for bilateral ingrown toenails, for a right shoulder disability, and for a left shoulder disability, VA's duty to notify was satisfied by a letter in August 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Regarding the claims for an increased rating for gastritis and a TDIU rating (due to service-connected gastritis), VA's duty to notify was satisfied by letters in October 2011 (for the rating for gastritis) and in August 2014 (for a TDIU rating).  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott, 789 F.3d at 1375.

The Veteran's service treatment records and pertinent post-service treatment records have been obtained.  The Board finds that a medical opinion addressing the question of a relationship between any current right ankle, back, bilateral ingrown toenail(s), right shoulder, and left shoulder disabilities and his service is not necessary; absent any competent evidence suggesting a link between such disabilities and his service, a medical nexus opinion for this question is not warranted, because even the low threshold standard (for determining when an opinion is necessary) endorsed in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4).

The AOJ arranged for pertinent VA examinations for the Veteran's gastritis in December 2010, November 2011, July 2013, and October 2014 (and the Veteran has not alleged that his symptoms of disability have worsened since the most recent examination for this disability).  The Board finds that the reports of these VA examinations contain sufficient specific clinical findings and informed discussion of the history and features of (as well as functional impairment due to) the Veteran's gastritis disability to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matters of service connection for a right ankle disability, for a back disability, for bilateral ingrown toenails, for a right shoulder disability, and for a left shoulder disability, as well as the matters of an increased rating for gastritis and a TDIU rating (due to service-connected gastritis), and that no further development of the evidentiary record in these matters is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist with regard to these matters is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

The Board is grateful to the Veteran for his honorable service.

Service Connection - In General

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may be service connected if all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service; and (3) a causal link (nexus) between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Some chronic diseases (to include arthritis) may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within a specified period of time post-service (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  When certain chronic diseases are at issue, such as the above-noted diseases or any other disease enumerated at 38 C.F.R. § 3.309(a), see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), a claimant may establish entitlement to service connection based on a demonstration of continuity of symptoms.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  For example, lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing observable symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for a Left Ankle Disability

The medical evidence of record documents that the Veteran has been diagnosed with left ankle traumatic degenerative joint disease during the period of the current claim (including on VA examination in March 2012).

The Veteran's service treatment records document that, in November 1991, he suffered an inversion injury to his left ankle and was assessed with left ankle sprain at that time.

The most probative evidence of record (i.e., the Veteran's competent and credible reports of experiencing symptoms of left ankle traumatic degenerative joint disease ever since his left ankle injury in service) supports finding a causal link between the Veteran's current left ankle traumatic degenerative joint disease and his documented in-service left ankle injury.  [The Board finds that the negative medical opinion provided by a VA orthopedic examiner in March 2012 is entitled to no probative weight, because this examiner did not take into account the Veteran's credible reports of continuous symptoms since service.]

Thus, service connection for a left ankle disability, diagnosed as left ankle traumatic degenerative joint disease, is warranted.  See 38 C.F.R. § 3.303(b).  [The Board finds that the instant decision applies to - and resolves - all pending claims of service connection for a left ankle disability, however diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).]

Service Connection for a Right Ankle Disability, a Back Disability, 
Bilateral Ingrown Toenails, and a Right Shoulder Disability

In this case, the Veteran states that he currently has right ankle, back, bilateral ingrown toenail(s), and right shoulder disabilities which he says are related to his military service.

The Veteran's service treatment records do not note any reports, findings, diagnoses, or treatment of any right ankle, back, bilateral ingrown toenail(s), or right shoulder disabilities, and all pertinent body systems were evaluated as normal at his August 1992 service separation examination.

Post-service, the medical evidence of record documents that the Veteran has been treated for right ankle pain by VA treatment providers (though no diagnosis has been rendered).  In his June 2009 claim, he reported that a right ankle disability, a back disability, bilateral ingrown toenails, and a right shoulder disability began in service and were treated in service.  In October 2012 written statements, he reported having right ankle pain and bilateral ingrown toenails ever since his military service and that he had been self-treating his symptoms with over-the-counter medicines.

The evidence shows that, during the period of the current claims, the Veteran has been treated for right ankle pain and has reported symptoms of right ankle, back, bilateral ingrown toenail(s), and right shoulder disabilities.  However, his service treatment records are silent for any reports, findings, diagnoses, or treatment of any right ankle, back, bilateral ingrown toenail(s), or right shoulder disabilities.  Furthermore, there is no competent evidence in the record to suggest that any current right ankle, back, bilateral ingrown toenail(s), or right shoulder disabilities are (or may be, so as to trigger the duty to obtain a medical opinion in these matters) related to his service.  Notably, the Veteran has not alleged (nor submitted evidence showing) that any current right ankle, back, bilateral ingrown toenail(s), and/or right shoulder disabilities are related to any incident of his military service (to include any in-service duties), and his reports of in-service treatment are not supported or documented by the findings in his service treatment records.  Consequently, service connection for a right ankle disability, for a back disability, for bilateral ingrown toenails, and for a right shoulder disability on the basis that such became manifest in service and persisted is not warranted.  See 38 C.F.R. § 3.303(b).

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claims of service connection for a right ankle disability, for a back disability, for bilateral ingrown toenails, and for a right shoulder disability.  Accordingly, the appeals in these matters must be denied.

Service Connection for a Left Shoulder Disability

When no pre-existing injury or disease is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  See 38 C.F.R. § 3.304(b).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's injury or disease was both pre-existing and not aggravated by service.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the presumption of sound condition is not rebutted, "the [V]eteran's claim is one for service connection."  Wagner, 370 F.3d at 1096.

The report of the Veteran's May 1988 service enlistment examination did not note any left shoulder abnormalities.  His service treatment records do not note any reports, findings, diagnoses, or treatment of any left shoulder disabilities.  At his August 1992 service separation examination, his upper extremities were evaluated as normal.  On a contemporaneous August 1992 Report of Medical History, it was noted that he "Had L shoulder dislocated in high school.  No problems since (NCD) [Not Considered Disabling]."

Post-service, in his June 2009 claim, the Veteran reported that a left shoulder disability began in service and was treated in service.  In an October 2012 written statement, he reported that after his shoulder was dislocated (though he did not state when this injury occurred), he "began to seek over the counter medications in order to improve the pain" and that this never improved.

Because the report of the Veteran's May 1988 service enlistment examination did not note any left shoulder abnormalities, the Board finds that the presumption of soundness at entrance attaches in this case.

The Board finds that the competent evidence of record does not clearly and unmistakably show that any left shoulder disability pre-existed the Veteran's active service.  The notation on the August 1992 Report of Medical History, indicating that the Veteran had dislocated his left shoulder in high school, clearly stated that he had had "[n]o problems since" and that such injury was not considered disabling.  Therefore, this evidence does not clearly and unmistakably show that the Veteran had any left shoulder disability which pre-existed his service.  In the absence of clear and unmistakable evidence to show that any left shoulder disability pre-existed the Veteran's service, the Board cannot rebut the presumption of soundness.  Consequently, the current claim for service connection will be analyzed only with regard to whether a left shoulder disability was incurred in service.  See Wagner, 370 F.3d at 1089, 1096 (if the government fails to rebut the section 1111 presumption, the claim is one for service connection, not aggravation).

The evidence shows that, during the period of the current claim, the Veteran has reported symptoms of left shoulder disability.  However, his service treatment records are silent for any reports, findings, diagnoses, or treatment of any left shoulder disabilities during his active service.  Furthermore, there is no competent evidence in the record to suggest that any current left shoulder disability is (or may be, so as to trigger the duty to obtain a medical opinion in this matter) related to his service.  Notably, the Veteran has not alleged (nor submitted evidence showing) that any current left shoulder disability is related to any incident of his military service (to include any in-service duties), and his report of in-service treatment is not supported or documented by the findings in his service treatment records.  Consequently, service connection for a left shoulder disability on the basis that such became manifest in service and persisted is not warranted.  See 38 C.F.R. § 3.303(b).

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a left shoulder disability.  Accordingly, the appeal in this matter must be denied.

Ratings for Gastritis

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA's Rating Schedule provides that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  38 C.F.R. § 4.113.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation.  38 C.F.R. § 4.114.

The Veteran's gastritis has been rated under Code 7307, which has been found to reflect his predominant disability picture, and which provides the following ratings for hypertropic gastritis.  A 10 percent rating is warranted for chronic hypertrophic gastritis with small nodular lesions and symptoms.  A 30 percent rating is warranted for chronic hypertrophic gastritis with multiple small eroded or ulcerated areas and symptoms.  A 60 percent rating is warranted for chronic hypertrophic gastritis with severe hemorrhages, or with large ulcerated or eroded areas.  38 C.F.R. § 4.114, Code 7307.

Prior to July 18, 2013, the Veteran's gastritis was shown to be chronic with small nodular lesions and symptoms, but with no multiple small eroded or ulcerated areas and symptoms, no large ulcerated or eroded areas, and no severe hemorrhages.  On December 2010 VA gastrointestinal (GI) examination, an upper GI series test revealed a mildly nodular gastric mucosal pattern.  On November 2011 VA GI examination, it was indicated (via checkbox) that the severity of his hypertrophic gastritis was characterized as chronic, with small nodular lesions and symptoms.

From July 18, 2013, the Veteran's gastritis is shown to be chronic with multiple small eroded or ulcerated areas and symptoms, but with no large ulcerated or eroded areas and no severe hemorrhages.  On July 18, 2013 VA GI examination, it was indicated (via checkbox) that the severity of his hypertrophic gastritis was characterized as chronic, with multiple small eroded or ulcerated areas and symptoms.  On October 2014 VA GI examination, it was noted that the Veteran continued to have a diagnosis of gastritis, but any symptoms of hypertropic gastritis were not indicated.  [The Veteran was also diagnosed with irritable bowel syndrome (IBS) at this October 2014 VA GI examination.  Service connection for IBS was denied in March 2015 and December 2015 rating decisions, and such issue is NOT a part of the current appeal.]

As outlined above, the evidence of record prior to the Veteran's VA GI examination on July 18, 2013 documents that his gastritis was shown to be chronic with small nodular lesions and symptoms, and the evidence of record from July 18, 2013 documents that his gastritis has been chronic with multiple small eroded or ulcerated areas and symptoms.  Accordingly, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's gastritis prior to July 18, 2013, and a 30 percent (but no higher) rating is warranted for such disability from July 18, 2013.  See 38 C.F.R. § 4.114, Code 7307; see also Francisco, 7 Vet. App. at 55, 58; see also Hart, 21 Vet. App. at 505.

TDIU Rating due to Service-Connected Gastritis

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any substantially gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  Neither the Veteran's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that a Veteran is unable to obtain or follow a substantially gainful occupation as a result of service connected disabilities and has a single service-connected disability ratable at 60 percent or more, or two or more service-connected disabilities when one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability or disabilities to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In this case, because the Veteran has stated that he is entitled to a TDIU rating due to his service-connected gastritis, and because an increased rating claim for such disability is currently on appeal, the current claim for a TDIU is limited only to the context of whether his gastritis (now rated 10 percent prior to July 18, 2013 and 30 percent from July 18, 2013) precludes him from obtaining or maintaining a substantially gainful occupation.  See Rice, 22 Vet. App. at 447.

The record reflects that the Veteran's highest level of education is two years of college, with additional training as a bodyguard.  His employment experience consisted of working most recently as a security consultant for 6 years, until he stopped working in January 2010.

In a September 2009 written statement, the Veteran's employer (at that time) described how the Veteran sometimes had to miss his work shift "due to some type of on-going physical issues."  The November 2011 and July 2013 VA GI examiners noted that the Veteran's gastritis did not impact his ability to work.  In his July 2013 claim and in a September 2013 written statement, the Veteran stated that he had lost his last job in January 2010 (and could not find or maintain another job) because he was unable to control his bowels.  On a September 2013 Vocational Rehabilitation Medical Feasibility Form, the Veteran's VA treatment provider indicated that the Veteran could currently work four hours per day, and that the conditions affecting his ability to work consisted of arthralgia, depression, gastroesophageal reflux disease (GERD), and IBS.  The October 2014 VA GI examiner noted that the Veteran's gastritis did not impact his ability to work.  In an April 2016 statement, the Veteran's VA physician noted that the Veteran was "currently receiving treatment for multiple medical and psychiatric problems.  As such, he is currently unable to hold employment as a full-time worker."

The Board finds that the evidence of record fails to show that the Veteran's service-connected gastritis precludes (or precluded) him from obtaining or maintaining a substantially gainful occupation consistent with his work history and education at any time during the period of the current claim.  The opinions provided by the VA GI examiners in November 2011, July 2013, and October 2014 (each indicating that the Veteran's gastritis did not impact his ability to work) were all rendered by medical professionals (who are competent to provide them), reflect familiarity with the entire record, and are accompanied by rationale referring to accurate factual data for support; thus, they are the most probative evidence in this matter.  The other evidence of record (including the September 2009 statement from the Veteran's former employer, the September 2013 Vocational Rehabilitation Medical Feasibility Form, and the April 2016 statement from the Veteran's VA physician) do not refer to the impact of gastritis specifically when discussing the Veteran's employment capabilities.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim for a TDIU rating (due to his service-connected gastritis) at any time during the pendency of the instant claim.  Accordingly, the appeal in this matter must be denied.

[As outlined in the Introduction above, the issue of a TDIU rating due to ALL of the Veteran's service-connected disabilities, raised by the record in a January 2017 written statement by the Veteran, is being referred to the AOJ for appropriate action.]


ORDER

Service connection for a left ankle disability, diagnosed as left ankle traumatic degenerative joint disease, is granted.

Service connection for a right ankle disability (claimed as right ankle sprain) is denied.

Service connection for a back disability (claimed as back spasms) is denied.

Service connection for bilateral ingrown toenails is denied.

Service connection for a right shoulder disability (claimed as right shoulder sprain) is denied.

Service connection for a left shoulder disability (claimed as left shoulder sprain/dislocation) is denied.

For gastritis, a rating in excess of 10 percent (prior to July 18, 2013) is denied; and an increased rating (to 30 percent, but no higher) (from July 18, 2013) is granted, subject to the regulations governing payment of monetary awards.

A TDIU rating due to service-connected gastritis is denied.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA for the claims on appeal for service connection for bilateral pes planus, for a heart disability, for a respiratory disability, for residuals of tonsillectomy, for a left knee disability, for a right knee disability, and for residuals of gall bladder removal.

Regarding bilateral pes planus, the report of the Veteran's May 1988 service enlistment examination noted that he had asymptomatic moderate pes planus at that time (i.e., prior to his entry into service).  A June 2012 VA orthopedic examiner opined that the Veteran's pre-existing bilateral pes planus was not aggravated beyond the normal progression during his period of active duty, but did not consider the Veteran's reports of continuous (and worsening) symptoms since service.  On remand, a new examination with medical opinion is necessary.

Regarding a heart disability, the report of the Veteran's May 1988 service enlistment examination did not note any heart abnormalities.  A contemporaneous May 1988 Report of Medical History indicated that he had a history of heart murmur, and he reported a "funny feeling" in his chest during service in November 1990 (as well as chest pain on multiple occasions in service).  A June 2012 VA heart examiner opined that the Veteran did not currently have a heart condition related to his in-service reports, but did not address the Veteran's heart murmur or his reports of continuous symptoms since service.  On remand, a new examination with medical opinion is necessary.

Regarding a respiratory disability, residuals of tonsillectomy, a left knee disability, and a right knee disability, the Veteran's service treatment records document treatment for a productive cough, tonsillitis (with tonsillectomy in service in May 1991), left knee pain and soft tissue injury, and right knee pain.  A March 2012 respiratory examiner opined that the Veteran did not currently have a lung condition or any tonsillectomy residuals related to his in-service reports.  In addition, a March 2012 VA orthopedic examiner opined that the Veteran did not currently have a left knee condition related to his in-service reports, and did not examine or comment upon the right knee.  However, these VA examiners did not address the Veteran's reports of continuous symptoms since service.  On remand, new examinations with medical opinions are necessary.

Regarding residuals of gall bladder removal, the record reflects that the Veteran underwent gall bladder removal surgery at a VA facility in November 2009.  He states that his current residuals from this surgery are caused or aggravated by his service-connected gastritis.  A November 2011 VA GI examiner opined that the Veteran's current residuals of gall bladder removal were not due to or the result of his gastritis, but no opinion regarding aggravation was provided.  On remand, a new examination with medical opinion is necessary.

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment he has received for bilateral pes planus, a heart disability, a respiratory disability, residuals of tonsillectomy, a left knee disability, a right knee disability, and residuals of gall bladder removal at any time, and to provide all releases necessary for VA to obtain any private records of such evaluations or treatment.  The AOJ should obtain for the record complete records of all such evaluations and treatment from all providers identified.  If any records requested are unavailable, the reason must be explained for the record.  [If the Veteran does not provide the requested releases so that VA may obtain the records, the AOJ must request that the Veteran obtain such records himself and provide them to VA.]

The AOJ should also specifically obtain for the record the complete clinical records of ALL updated (to the present) VA evaluations and treatment the Veteran has received for these disabilities.

2. The AOJ should arrange for ORTHOPEDIC, HEART, RESPIRATORY, GI, AND ALL OTHER APPROPRIATE EXAMINATIONS of the Veteran to ascertain the likely cause of his bilateral pes planus as well as any heart disability, respiratory disability, residuals of tonsillectomy, left knee disability, right knee disability, and residuals of gall bladder removal.  THE VETERAN'S ENTIRE RECORD MUST BE REVIEWED BY THE EXAMINERS IN CONJUNCTION WITH THE EXAMINATIONS. Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiners must provide opinions that respond to the following:

a. For bilateral pes planus (which was noted on the Veteran's May 1988 service enlistment examination): Is it at least as likely as not (defined as a 50% or better probability) that the Veteran's pre-existing bilateral pes planus underwent a permanent (as opposed to temporary) increase in severity during his active service?  IF YES, is it clear and undebatable that this increase in severity during his active service was due to the natural progress of the disease?

b. For any heart disability, respiratory disability, residuals of tonsillectomy, left knee disability, right knee disability, and residuals of gall bladder removal: Please identify (by diagnosis) each such disability entity (or residual) that is found or shown by the record.  If none are diagnosed, please reconcile that conclusion with the evidence of record, outlined above.

Thereafter, please identify the likely cause for each diagnosed disability (or residual), as follows:

(i) For any heart disability: Does the evidence of record CLEARLY AND UNMISTAKABLY (i.e., it is undebatable) show that the Veteran had a heart disability that existed prior to his entry into active duty service in October 1988?  [The examiner must consider the May 1988 Report of Medical History which indicated that he had a history of heart murmur.]  If YES, does the evidence of record CLEARLY AND UNMISTAKABLY (i.e., it is undebatable) show that the pre-existing heart disability was NOT aggravated by service OR that any increase in disability was due to the natural progression of the disease?  If the answer to either of these questions is NO, is it AT LEAST AS LIKELY AS NOT (defined as a 50% or better probability) that any current heart disability was incurred in, related to, or caused by any incident of the Veteran's military service?

(ii) For any respiratory disability, residuals of tonsillectomy, left knee disability, and right knee disability: Is it AT LEAST AS LIKELY AS NOT (defined as a 50% or better probability) that such disability was incurred in, related to, or caused by any incident of the Veteran's military service?

(iii) For any residuals of gall bladder removal: Is it AT LEAST AS LIKELY AS NOT (defined as a 50% or better probability) that such disability was incurred in, related to, or caused by any incident of the Veteran's military service OR was caused or aggravated (THE OPINION MUST ADDRESS AGGRAVATION) by his service-connected gastritis?  (AGGRAVATION MEANS THAT THE DISABILITY INCREASED IN SEVERITY BEYOND ITS NATURAL PROGRESSION).

The examiners MUST EXPLAIN THE RATIONALE AND REASONING FOR ALL OPINIONS AND CONCLUSIONS PROVIDED, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as appropriate.  The examiners MUST ALSO ADDRESS THE VETERAN'S REPORTS OF ANY CONTINUOUS PERTINENT SYMPTOMS SINCE SERVICE.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

3. The AOJ should then review the record, ensure that all development is completed (AND arrange for any further development suggested by additional evidence received), and readjudicate the claims on appeal for service connection for bilateral pes planus, for a heart disability, for a respiratory disability, for residuals of tonsillectomy, for a left knee disability, for a right knee disability, and for residuals of gall bladder removal.  If any claim remains denied, the AOJ should issue a Supplemental Statement of the Case, afford the Veteran and his representative the opportunity to respond, and return the case to the Board.


	(CONTINUED ON NEXT PAGE)






The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


